Case 1:20-cv-02216-PAE-SN Document 52 Filed 07/20/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

pe eee ee een nanan nnmeeneeeeeeeeeeeee xX
NITROUS FUNDING, LLC,
20 Civ. 2216 (PAE)
Plaintiff,
ORDER
-Y-

CARDINAL EQUITY, LLC,

Defendant.
wee eee eee weneieieieinim mamenmee eee eee enna cee nas snatstet ss ute eee ee Xx

 

PAUL A. ENGELMAYER, District Judge:
Due to a scheduling conflict, the case management conference currently scheduled for

July 20, 2021 at 4 p.m. is rescheduled for July 21, 2021 at 11 am.

SO ORDERED.

Brak Kho

PAUL A. ENGELMAYER = /
United States District Judge
Dated: July 20, 2021

New York, New York
